           Case 1:20-cv-08823-CM Document 3 Filed 10/26/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ROBERT ALLEN RYTLEWSKI,

                             Plaintiff,                             20-CV-8823 (CM)
                    -against-                         ORDER DIRECTING PAYMENT OF FEES
                                                             OR IFP APPLICATION
GOVERNMENT OF THE UNITED STATES,

                             Defendant.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff brings this action pro se. To proceed with a civil action in this Court, a plaintiff

must either pay $400.00 in fees – a $350.00 filing fee plus a $50.00 administrative fee – or, to

request permission to proceed in forma pauperis (IFP), that is, without prepayment of fees,

submit a signed IFP application. See 28 U.S.C. §§ 1914, 1915.

       Plaintiff submitted this action without the filing fees or an IFP application. Within thirty

days of the date of this order, Plaintiff must either pay the $400.00 in fees or submit the attached

IFP application. If Plaintiff submits the IFP application, it should be labeled with docket number

20-CV-8823 (CM). If the Court grants the IFP application, Plaintiff will be permitted to proceed

without prepayment of fees. See 28 U.S.C. § 1915(a)(1).

       The Clerk of Court is directed to transmit a copy of this order to Plaintiff and note service

on the docket. 1 No summons shall issue at this time. If Plaintiff complies with this order, the

case shall be processed in accordance with the procedures of the Clerk’s Office. If Plaintiff fails

to comply with this order within the time allowed, the action will be dismissed.




       1
       Plaintiff consents to receive electronic service of notices and documents in this case.
(ECF No. 2.)
            Case 1:20-cv-08823-CM Document 3 Filed 10/26/20 Page 2 of 2




         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant demonstrates

good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

Dated:     October 26, 2020
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                 2
